Title: From John Adams to the Comte de Vergennes, 20 June 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Paris June 20th. 1780
     
     I have just now received Some Newspapers and Journals, which I think it my Duty to inclose without Loss of Time to your Excellency.
     The Account from Charlestown in the Newspapers does not favour the Report of Clinton’s Defeat. The Journals of the ninth and twenty fifth of February, show what measures Congress have taken for raising and subsisting an Army of thirty five thousand Men. Your Excellency will See, that they are obliged to do it without Money.
     I have the Honor to be, with great Respect, Sir, your Excellency’s most obedient Servant.
     
      John Adams
     
    